Citation Nr: 1431217	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right knee patellofemoral syndrome.

2. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

By a September 2009 rating decision, the Veteran was awarded service connection for right knee patellofemoral syndrome and left knee patellofemoral syndrome and granted a 20 percent and 10 percent rating, respectively, effective June 17, 2009.  The Veteran perfected a timely appeal and the RO continued the ratings by a May 2010 rating decision.  The Veteran again perfected a timely appeal.  By a February 2013 rating decision, the RO recharacterized the left knee disability on appeal to include degenerative joint disease and continued the 10 percent rating.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of such file includes a May 2014 Appellant's Brief and a January 2013 VA treatment record.  The remaining documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The Veteran's right knee patellofemoral syndrome is not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; flexion has never been limited to 15 degrees or less and extension has never been limited to 20 degrees or more; in January 2013, flexion was limited to 35 degrees. 

2. The Veteran's left knee patellofemoral syndrome with degenerative joint disease is not manifested by locking, ankylosis, recurrent subluxation, impairment of the tibia and fibula or genu recurvatum; flexion has never been limited to 30 degrees or less and extension has never been limited to 15 degrees or more; in January 2013, flexion was limited to 35 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

2.  A separate 10 percent evaluation for limitation of right knee flexion is granted, effective January 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

3. The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

4.  A separate 10 percent evaluation for limitation of left knee flexion is granted, effective January 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met. 

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of his disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Relevant Law and Regulations

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same knee.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension, the limitations must be rated separately to adequately compensate for functional loss.  Id.  

Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both arthritis and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee disability is rated 20 percent disabling; malunion of the tibia and fibula with marked knee disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a (2013).

The rating schedule does not define the terms "slight" or "moderate" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2013).  Clinicians' use of terminology such as "slight," although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2013).

Factual Background

The Veteran claims that he is entitled to a rating in excess of 20 percent for right knee patellofemoral syndrome and a rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis.  The Veteran's bilateral knee disabilities have each been rated under Diagnostic Code 5261.  

During an August 2009 VA examination, the Veteran's left knee was in good alignment.  There was no edema or erythema noted.  Tenderness was present medial and lateral at the patella tendon.  There was no tenderness present in the upper lateral joint line.  Crepitus was present with range of motion.  Initial attempt at extension was negative 10 degrees, repeated negative 10 degrees, and with effort, the Veteran was able to fully extend his knee.  He reported that as the knee reached full extension there was a significant increase in pain.  There was pain with motion from extension through flexion of 130 degrees.  Flexion was maintained through repetition.  Left pain reported with flexion.  Pain was also reported through all range of motion significantly increased during the last 10 degrees of extension.  Strength about the left knee was a four out of five.  No mediolateral instability was noted.  Negative anterior-posterior drawer and McMurray's testing.  

The right knee was observed to be tender more lateral at the patella than medial.  There was no tenderness present at the joint line.  Knee was in good alignment.  No edema or erythema was noted.  Initial attempt at extension was negative 15 degrees and negative 10 degrees when repeated twice.  The Veteran reported more pain lateral at the right knee and increasing when he approached extension.  Extension of the right knee was limited to 10 degrees.  Flexion was to 120 degrees with maintained range upon repetition.  Pain and tightness was reported with flexion at 120 degrees.  No mediolateral instability was noted.  Negative anterior-posterior drawer and McMurray's testing.  The Veteran's shoes showed even wear.  Gait was slow paced, wide base of support, lateral sway with gait.  After repetitive range of motion, the Veteran reported pain increased from level 7 on a scale of 0 to 10 initially to a level 8.  The examiner opined that range of motion about the knee was limited in extension both due to pain and weakness.  Flexion was not limited by pain, weakness, incoordination, or decreased endurance.  Strength about the right knee was a half-grade less than on the left.

In February 2010, the Veteran presented for VA treatment with complaints of chronic bilateral knee pain.  He reported that the only recent change in his activity level was having shoveled a lot of snow the past few days.  He was noted to ambulate without difficulty.

A March 2010 handwritten lay statement, by Linda Simpson, stated that the Veteran still has trouble walking long periods when they go to stores due to severe pain in his knees.  She further attested that he is up all night in pain because he was unable to take medication at the time.

At the March 2010 VA examination, range of motion for the left knee was limited six degrees extension without change on three repetitions.  With flexion, this was limited to 76 degrees down to 65 with three repetitions and pain throughout the range of motion.  Passively, the examiner was able to flex the knee to 90 degrees.  With the right knee, extension ranged from eight to 10 degrees without any signs of decrease or fatigue with three repetitions.  With flexion, the range of motion was from 60 degrees to 58 degrees with pain throughout.  On passive range of motion, the flexion was limited to 65 degrees.  There was no indication of fatigue, lack of endurance with three repetitions.  Anterior and posterior drawer signs were negative.  Lachman's and McMurray's tests were both negative.  There was no collateral ligaments laxity on either knee.

In his June 2010 notice of disagreement, the Veteran expressed that he is in pain all day, every day.  He further expressed that he has been receiving physical therapy for his knees.  VA treatment records reflect his physical therapy treatment.
A January 2011 VA treatment record reveals the Veteran's complaints of bilateral knee pain.  He told the attending physical therapist that "it is just nagging all the time, even with the pain pills."  He reported that he used icy-hot on his knee that morning.  He also stated that he has been keeping up with the stretches, but "the other stuff is too demanding."  Upon assessment, the Veteran was noted to have tolerated the session fairly due to high rated pain and he was able to tolerate all exercises well.  In clinic, he did not report increased pain when performing.  After using the bike, he reported that his knees felt looser.  He was observed to be self-limiting due to pain.

March 2011 and April 2011 VA treatment records show that the Veteran received a corticosteroid injection in both knees.  The reason for treatment was for painful, worn, or injured joints.  Upon examination in April 2011, both knees were without effusions, erythema or warmth.  Range of motion of the right knee was 0 to 110 degrees and 0 to 105 degrees with the left knee.

In an August 2011 handwritten statement by the Veteran, he stated that he uses a cane and shower chair to assist him.  He complained of pain and swelling in his knees.  He also stated he does not do anything, to include shopping or walking, because of his chronic pain.

A February 2011 VA treatment record shows the Veteran's knees were negative for joint effusions, fracture, dislocation, patellar subluxation, or additional abnormality.    X-rays showed small bilateral patellar spurs at sites of quadriceps tendon insertions.  There were no other significant changes in the knees observed since he was last examined in August 2009.  Other than mild bilateral popliteal artery calcification, the knees were normal.

An x-ray taken during October 2011 VA treatment showed some patellar spurs and mild degenerative changes to both knees.

An October 2012 VA treatment showed a suggestion of early patellar degenerative changes of the left knee.  Upon x-ray, moderate degenerative disease was shown in the Veteran's bilateral knees.

Upon VA/DBQ examination in January 2013, the Veteran stated that he has a burning pain in the right knee and into the foot.  He reported that the pain is about a nine out of 10 all the time.  He further stated that his knees sometimes give out and that they are always swollen; he also complained of locking, popping, and clicking all the time.  He stated that he will wake up from the knee pain.  He reported receiving cortisone shots for pain management.  Range of motion testing revealed extension limited to 10 degrees and flexion limited to 35 degrees in each knee.  The examiner was unable to perform repetition of motion testing due to the Veteran's pain.  Tenderness to palpitation for the joint line or soft tissues was noted.  Muscle strength showed decreased strength with active movement against some resistance.  Joint stability was normal.  Medial-lateral instability test was noted as unable to test, presumably due to pain.  The examiner noted the Veteran had a widened gait and that he was able to fully straighten his knees when walking.  He observed that the Veteran bent his knees more when getting dressed than on formal testing, but that he sat with his knees mostly straight.  The Veteran reported the occasional use of a cane.  He stated that his knees do not impact his ability to work.  The examiner observed that while the Veteran was diagnosed with bilateral knee degenerative joint disease, as shown in an October 2012 VA treatment record, he explained that such findings were not supported by diagnostic imaging, which only showed mild degenerative changes to the left knee.  He noted that the Veteran has some limitation in range of motion based on observation while sitting.  However, he was able to demonstrate much more movement when not under exam than during exam, which he stated made "the measurements reported unreliable."  The examiner indicated that, for example, the Veteran was able to fully extend his knees.  He noted that while he did not bend his knees past about 60 degrees while sitting, he could clearly bend farther than he demonstrated on exam.  He also indicated that April, July, and October 2012 VA treatment records all demonstrate full extension.  The examiner concluded that the Veteran's condition has changed little since his last VA examination in August 2011.

Analysis

Turning now to an application of the relevant law and regulations to the facts in the instant case, the Board has considered the applicability of each of the Diagnostic Codes applicable to the knees.  There is no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, removal of the semilunar cartilage, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2013).  With these diagnostic codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the diagnostic codes that are potentially applicable to the Veteran's bilateral knee disability: 5003 (applicable to degenerative arthritis), 5260 (applicable to limitation of flexion of the leg), 5261 (applicable to limitation of extension of the leg), and 5262 (impairment of the tibia and fibula).

The Board will first evaluate whether a greater rating is available to the Veteran under the Diagnostic Codes based on limitation of motion of the leg: 5260 and 5261.  With regard to flexion, in his right knee, the Veteran demonstrated his worst range of motion during the January 2013 VA examination, at which time he could flex his knee to 35 degrees.  At no time during the course of the appeal has the Veteran's right knee flexion warranted a rating in excess of 20 percent - that is, it has not been limited to 15 degrees or fewer.  The Veteran's worst flexion in the left knee also occurred during the January 2013 VA examination, at which time he could flex his knee to 35 degrees.  Accordingly, with left knee flexion never limited to 30 degrees or less, a rating in excess of 10 percent is unavailable to the Veteran on the basis of impairment of flexion.  Therefore, the Board finds that the Veteran is not entitled to an award in excess of 20 percent or 10 percent based on limitation of flexion of the right or left knee, respectively, at any time during the course of the appeal, and the Board will not rate the Veteran's bilateral knee disability on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

The Board will next evaluate whether a greater rating is available to the Veteran based on limitation of extension under the currently-assigned Diagnostic Code 5261.  With regard to right knee extension, the Veteran consistently demonstrated extension limited to no more than 15 degrees.  At no time during the course of the appeal has the Veteran's right knee extension warranted a rating in excess of 20 percent - that is, it has not been limited to greater than 15 degrees.  The Veteran's worst extension in the left knee was limited to 10 degrees as evidenced by the January 2013 and August 2009 VA examinations.  Accordingly, with left knee extension never limited to greater than 10 degrees, a rating in excess of 10 percent is not warranted on the basis of impairment of extension.  Thus, the Board finds that the Veteran is not entitled to an award in excess of 20 percent or 10 percent based on limited extension of the right or left knee, respectively, for the period under consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

The Board must additionally consider functional loss due to pain and weakness, etc., that causes additional disability beyond that which is reflected on range-of-motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain, swelling, locking, and popping, and the Board has taken those complaints into consideration.  The Board finds that the evidence does not support a finding that the Veteran's functional loss caused losses beyond those contemplated by the above-discussed range-of-motion results.  While the Board accepts the credible contentions of the Veteran that his right and left knee disabilities caused him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a greater rating is not warranted based on functional loss beyond the functional limitations discussed above.

The Board has also considered whether the Veteran would be entitled to a higher rating under any other rating criteria.  Separate ratings under Diagnostic Code 5257 are not warranted because, as shown above, there is no objective evidence of recurrent subluxation or lateral instability.  The Board notes that none of the Veteran's VA examiners or clinicians has characterized the Veteran's knees as unstable, even to a mild degree.  Indeed, while the examiners have acknowledged the Veteran's contentions of instability, to include that his knees "sometimes give out," his occasional use of cane, and using a shower chair, clinical instability tests throughout the appeal period have yielded consistently normal results.  The Board acknowledges the Veteran's contentions regarding the severity of his condition.  Given the consistent lack of clinical findings of instability, however, the Board places greater probative weight on the medical evidence of record than on the Veteran's subjective accounts of instability.  Accordingly, the Board finds that separate ratings based on knee instability are not warranted at any time throughout the period on appeal.

A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not also warranted because there is no evidence of dislocated or removed knee cartilage.  As noted above, the August 2009 and March 2010 VA examination reports reflect that McMurray's testing was normal indicating no meniscal pathology.  Additionally, the January 2013 VA/DBQ examination indicated that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  

However, the Board does find that separate 10 percent evaluations for bilateral limitation of flexion motion is warranted effective January 23, 2013, the date of the examination where flexion was shown to be limited to 35 degrees for each knee.  To this extent, the Veteran's claims for increased ratings is granted.  See VAOPGCPREC 09-04 (September 17, 2004); 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extra-schedular Considerations

The Board has also considered whether to refer this case for consideration of increased compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to either knee disability that the available schedular rating for a knee disability, with consideration of functional losses, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee functional loss with the established criteria found in the rating schedule and regulation governing functional loss reveals that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for right knee patellofemoral syndrome (based on limited extension) is denied.

A separate 10 percent evaluation for limitation of right knee flexion is granted, effective January 23, 2013.

Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome (based on limited extension) with degenerative joint disease is denied.

A separate 10 percent evaluation for limitation of left knee flexion is granted, effective January 23, 2013.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


